Citation Nr: 1518245	
Decision Date: 04/28/15    Archive Date: 05/05/15

DOCKET NO.  12-23 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for a back disorder, claimed as degenerative joint disease with fractures at the first and third lumbar vertebrae, including as secondary to service-connected pes planus and arthritis of both feet.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel





INTRODUCTION

The Veteran served on active duty from October 1948 to October 1949, and from September 1950 to September 1951.

This case comes before the Board of Veterans Appeals (Board) on appeal of December 2010 and February 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts. A March 2013  Travel Board hearing was held before the undersigned Veterans Law Judge (VLJ).

In August 2013 the Board remanded this case.  The Board also referred the issue of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders.  To date no action has been taken on the claim for individual unemployability benefits.  Hence, that matter is again referred to the AOJ for adjudication. 

This case was reviewed and processed primarily through the Veterans Benefits Management System (VBMS) electronic records depository. Thus, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2014). 38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is again REMANDED to the AOJ. VA will notify the Veteran if further action is required.


REMAND

Unfortunately, the record is not complete as to warrant issuance a decision at this time. The February 2010 response from Dr. J.C. a private physician referenced having voluminous medical records of the Veteran's in his possession but limited those records forwarded to 20 pages.  Dr. J.C. advised that if the entire record file was desired arrangements were needed to pay for that service.  

VA has no authority to pay for copies of medical records provided by a private physician.  However, the Veteran has the option of securing those records himself.  As such the Veteran must be notified of Dr. J.C.'s response and offered an opportunity to obtain the additional records at his own cost. See 38 C.F.R. § 3.159(e)(1) (2014).

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). Expedited handling is requested.)

1. Contact the Veteran and inform him regarding the outcome of the prior records inquiry with the office of  Dr. J.C. that only 20 pages of records could be obtained without charge for production of copies.  Advise the Veteran that he may directly request and obtain such records himself from Dr. J.C. at his own cost, per 38 C.F.R. § 3.159(e)(1).  Further notify the Veteran that if he should proceed with this direct records request then he is advised to immediately forward to the AOJ additional copies of any and all medical records received from the above treatment provider.

2. Should any evidence received following the foregoing development have a direct bearing on the question of the etiology of a back disorder, then return the claims folder to the December 2013 VA examiner for a revised assessment as to whether it is at least as likely as not that the Veteran's back disorder originated from service, or whether it is at least as likely as not that his pes planus with arthritis of the feet caused or permanently aggravated any diagnosed back disorder.  A complete, fully reasoned rationale, must accompany any opinion offered.

3. Then review the claims file.  If the directives specified in this remand have not been fulfilled, appropriate corrective action should be undertaken before readjudication. Stegall v. West, 11 Vet. App. 268 (1998).

4. Thereafter, readjudicate the claim on appeal.  If the benefit sought on appeal is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2014).

